DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.         Claims 1, 18 have been amended, claims 10, 17, 20 have been cancelled, claims 13-15 have been withdrawn, and claims 1-9, 11-16, 18-19 are pending as amended on 08/05/22.
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Continued Examination Under 37 CFR 1.114
6.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/22 has been entered.
Priority
7.          This application has PRO 62/852,310 05/24/2019.


Response to Amendment
8.         Applicant's amendment filed on 08/05/22, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to rejection of claims 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 08/05/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
10.      Applicant's arguments with respect to rejection of claims 1-9, 12, 16 under 35 U.S.C. 103 as being unpatentable over Subhahani (US 2017/0145296) in view of Clarke-Sturman (US 4900457) and Sarap (US 2011/0172130) and claim 11, 18-19 under 35 U.S.C. 103 as being unpatentable over Subhahani in view of Clarke-Sturman, Sarap, and Mueller (US 6716799) filed on 08/05/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejection has been withdrawn.
 
Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claims 9, 16, depends from claim 1, wherein claims 9, 16 require a biopolymer starch derivative. However, base claim requires biopolymer-free wellbore fluid. Both statements cannot be true. Since, the base claim 1 has been examined considering biopolymer-free wellbore fluid, the metes and bounds of the claims 9, 16 invention cannot be ascertained. Accordingly, the instant claims 9, 16 are rejected as failing to particularly point out and distinctly claim the invention. 
             Applicants are suggested to cancel claims 9, 16.

Claim Rejections - 35 USC § 103
13.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.        Claims 1-8, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo (US 2017/0253785) in view of Panamarathupalayam (US 2017/ 0199296).
           Regarding claims 1-4, 7-8, 12, 18, Galindo discloses a wellbore drilling fluid comprising an aqueous divalent fluid comprising brine/salt such as fresh water, produced water, brines comprising sodium chloride, calcium chloride and potassium chloride, sodium formate, potassium formate, sodium bromide, or calcium bromide, viscosifier, stabilizing agent, fatty acid ester lubricant such as DRIL-N-SLIDE and a secondary viscosifier such as ethylene glycol in an amount of 0.5 wt%, wherein considering secondary viscosifier as ethylene glycol in the composition of Galindo is biopolymer-free (para [0053], [0059], [0099], [0100], [0106], [0108]; approximated density 1, approx. 5 kg/m3), fall into instant claim range of about 0.5 kg/m3   to about 7 kg/m3). Since, aqueous divalent fluid of Galindo is same as instantly claimed, the inhibitive property would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Further, the produced water inherently contains the instant claim 8 listed heavy metals.
           Galindo does not disclose the stabilizing agent is a blend of polymeric alkaline materials. 
           However, Panamarathupalayam discloses an aqueous wellbore drilling fluid comprising a stabilizing agent such as a blend of polymeric alkaline materials, e.g. PTS 200 (para [0045], [0047]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Galindo with the aforementioned teachings of Panamarathupalayam to provide a wellbore composition comprising a stabilizing agent such as a blend of polymeric alkaline materials, e.g. PTS 200 in order to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
            Regarding claims 5-6, Galindo discloses about 30% w/v or more (approx. 0.3 g/cm3 or more) divalent brine such as calcium chloride or calcium bromide (para [0072]), encompassing instant claim 5 density range of  from about 1 to 1.5 g/cm3 or overlapping instant claim 6 density range of  up to about 3 g/cm3. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
           Regarding claim 11, Galindo discloses additive such as DRIL-N-SLIDE lubricant in amount of 4 wt% (para [0106]), fall into instant claim range of no more than 5%.
16.       Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Galindo in view of Panamarathupalayam as applied to claims 1, 18 above, and further in view of Sarap (US 2011/0172130).
           Galindo includes the features of claims 1, 18, above.
           Regarding claim 19, Galindo does not disclose the second viscosifier comprises magnesium compound. 
           However, Sarap discloses an aqueous wellbore drilling fluid comprising combination of viscosifier such as synthetic polymer and magnesium containing compound such as THERMA VIS (para [0021]-[0025]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Galindo with the aforementioned teachings of Sarap to provide a wellbore composition comprising magnesium containing compound viscosifier such as THERMA VIS in addition to synthetic polymer viscosifier to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
17.       Note for the prior art rejection under 102/103: Since independent claim 1 has been examined, for prior art rejection, considering biopolymer-free wellbore fluid, there is no reason to examine claims 9, 16 requiring biopolymer starch derivative in the wellbore fluid. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766